Citation Nr: 1317585	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  10-18 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a vision disorder, claimed as an eye disorder.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to compensation benefits under 38 U.S.C. § 1151 for a left hip disorder.

5.  Entitlement to compensation benefits under 38 U.S.C. § 1151 for right inguinal hernia repair.

6.  Entitlement to specially adapted housing.

7.  Entitlement to a home adaptation grant.

8.  Entitlement to specially adapted automobile equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) from January 2009 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In July 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing.  A transcript of that hearing has been associated with the claims file.

The Board observes that while the Veteran perfected an appeal of the RO's January 2009 denials of service connection for anxiety and depression, he did not appeal the RO's November 2011 denial of service connection for PTSD.  Nevertheless, in July 2012, the Veteran was informed that the issue of service connection for PTSD was on appeal and he gave testimony on the merits of the claim before the undersigned Veterans Law Judge.  Thus, although the Veteran failed to submit a substantive appeal with regard to that issue, VA has taken actions which would reasonably have led the Veteran to believe that the issue was on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  As such, the Board will proceed with appellate consideration of this service connection claim as well.  

The issues of entitlement to service connection for erectile dysfunction, specially adapted housing, a special home adaptation grant, and specially adapted automobile equipment are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's left hip disorder and right inguinal hernia repair resulted from an instance of fault on the part of VA.

2.  The Veteran's currently-diagnosed refractive errors are not eligible for service connection.

3.  The most probative medical evidence of record shows that the Veteran does not have PTSD. 

4.  There is no probative evidence that the Veteran suffered from an acquired psychiatric disorder in service or for many years thereafter, and there is no probative evidence that the Veteran's current psychiatric disorder is related to his active service. 





CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for a left hip disorder, diagnosed as degenerative arthritis, have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2012).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for a right inguinal hernia repair have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2012).

3.  The criteria for service connection for a vision disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

4.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304(f) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In the instant case, the Board is granting entitlement to compensation benefits under 38 U.S.C. §1151 for a left hip disorder and right inguinal hernia repair; thus, the Board is granting the benefits sought on appeal pertaining to those disabilities.  Accordingly, as to those two issues, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

With regard to the claims for service connection for a vision disorder and a psychiatric disorder, VA's notice requirements were fulfilled by letters issued in January 2008 and August 2011, which informed the Veteran of the evidence he should obtain and that which VA would obtain on his behalf, as well as the criteria for establishing service connection.  Those notice letters also informed the Veteran of the method by which VA determines effective dates and disability ratings, and were provided to the Veteran prior to the initial adjudication of his claims decided in this appeal.  Additionally, the Veteran's claims, with the exception of PTSD, were subsequently readjudicated, as reflected by a February 2012 supplemental statement.  Thus, any prejudice with regard to the content and timing of the notice provided has been overcome.  Moreover, regarding PTSD, as the Veteran has failed to satisfy the threshold requirement - evidence of a current disability - the Board finds that any notice error is not prejudicial to the Veteran.  Moreover, neither the Veteran nor his representative has asserted that the Veteran has been prejudiced by the manner of the notice provided.

With respect to the duty to assist, the Veteran's service and VA treatment is of record.  Moreover, the Veteran has not identified any relevant, available records in conjunction with his claims decided on appeal that have not been obtained.  While the Veteran has alleged ongoing VA mental health treatment and recent VA treatment for his vision, he has not indicated that those records show a diagnosis of PTSD or a vision disorder other than refractive error, or otherwise support a link between the Veteran's disorders and his service or service-connected disability.  Indeed, when the Veteran's service representative asked him during his July 2012 Board hearing if he had been diagnosed with PTSD, the Veteran responded that he had been diagnosed with depression and posttraumatic headaches.  Furthermore, when asked if any provider had indicated to him that he had a vision disorder related to his TBI or to striking his head on a metal doorframe, the Veteran responded in the negative.  The Veteran has also denied receiving private treatment related to his claims on appeal.  Additionally, regarding service records, a paper close out statement from the Army health treatment record task force concludes that no further records exist at the soldier record data center, in St. Louis, Missouri.  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims on appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing the Veteran's service representative asked specific questions directed at whether the Veteran had symptoms meeting the criteria for service connection, and specifically inquired as to nexus evidence, demonstrating actual knowledge of what was necessary to substantiate the Veteran's claims.  While the VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims, he did inquire whether the Veteran sought treatment for his disabilities outside of VA.  Moreover, the Veteran volunteered his relevant history of symptoms and treatment.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Moreover, the Veteran was provided with a relevant VA examination that addressed the etiology of his claimed psychiatric disorders and his service.  The Board finds that the VA examination and accompanying medical opinion is sufficient for adjudicatory purposes, as the examiner conducted a thorough examination of the Veteran and supported the opinion with clinical findings and sufficient rational.  The Board acknowledges that the Veteran was not provided with a VA examination regarding his vision claim.  However, the Board finds that such an examination and related medical opinion is not warranted here, as the competent and credible evidence does not show that the Veteran has a vision disorder that may be associated with service or a service-connected disability.  In this regard, the record shows that the Veteran suffers from nonservice-connectable refractive error, and the Veteran testified during his Board hearing that no provider has been willing to say that his vision is related to his TBI.  Nor has the Veteran alleged that his vision disorder is related to an event in service, and, as discussed below, his report of vision problems in service is deemed not credible.  Accordingly, the Board finds that the duty to assist the Veteran by providing a VA examination regarding his vision disorder has not been triggered here.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Compensation under 38 U.S.C. § 1151

Pursuant to 38 U.S.C. § 1151, veterans who are injured by VA care or medical treatment may be entitled to compensation.  Jackson v. Nicholson, 433 F.3d 822, 824 (Fed.Cir.2005).  Section 1151 provides that compensation shall be awarded for an additional disability or death "in the same manner as if such additional disability or death were service-connected" if the additional disability or death was not the result of the Veteran's willful misconduct and: 

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary ... and the proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

38 U.S.C. § 1151(a). 

To be entitled to VA benefits, any additional disability must not be merely coincidental with VA medical treatment, but must stem from some fault in the care that was provided, including "carelessness, negligence, lack of proper skill, error in judgment, or some other similar instance of fault."  38 U.S.C. § 1151(a); 38 C.F.R. § 3.361(d)(1) (2012); see Loving v. Nicholson, 19 Vet. App. 96, 100 (2005); see also Viegas v. Shinseki, 705 F.3d 1374, 1378 (Fed.Cir.2013) ("Congress intended to encompass not simply the actual care provided by VA medical personnel, but also treatment-related incidents that occur in the physical premises controlled and maintained by the VA").  

In the instant case, VA treatment records show that on August 31, 2007, the Veteran affirmatively denied arthralgias and myalgias.  Physical examination at that time revealed normal extremities and gastrointestinal examination revealed no hernias.    During the afternoon on September 19, 2007, while participating in a VA substance abuse treatment program, the Veteran had a near-fall when he slipped on a wet floor while exiting a room or office where he had just received treatment.  Shortly after the incident, the Veteran sought treatment for left side lower back pain, reporting, "When I was coming out of class I twisted on the wet floor and hurt my back."  He reported that he was able to grab onto the door frame to keep from falling.  However, in the process, he twisted his body and felt something pull in his lower back region.  He also reported pain in his left gluteus muscle where he hit the door frame while trying to regain his balance.  Additional VA treatment notes of the same date show that the Veteran reported left hip pain and was observed to be holding his left hip.  

A separate VA treatment note dated September 19, 2007, confirms that pipes on the floor where the Veteran received treatment that day had "busted" and "flooded the hallway and several offices" that morning.  It was further noted that, although the floors and carpets had been cleaned up, the carpets had not dried.  Apparently, the Veteran walked out of one of the offices and slipped when the wet from the carpet got on his shoes and onto the floor.  The treatment note indicates the presence of wet floor signs outside of the area, though the Veteran disputes that claim.  The Board also notes that, while that particular treatment note indicates that "apparently" the Veteran slipped because "wet from the carpet" got on his shoes, there is no indication that that account came from the Veteran, and the Veteran himself reported on more than one occasion immediately following the near-fall that he slipped on a wet floor.

Subsequent VA treatment records reflect that the Veteran was diagnosed with lumbo-pelvic myofascial strain and sacroiliac joint dysfunction (SIJD) and prescribed two forearm crutches for back and hip pain related to his near-fall on September 19, 2007.  He was also subsequently diagnosed with trochanteric bursitis and degenerative arthritis affecting the left hip.  

Additionally, VA treatment notes show that five days after the near-fall in September 2007, the Veteran sought treatment for complaints of sharp pain in the right inguinal area.  He reported that when he coughed or bore down, he felt something push against his hand.  He indicated that he had not noticed those symptoms prior to his near-fall on September 19, 2007.  He was subsequently diagnosed with a right inguinal hernia, for which he underwent surgery in December 2007.

The Veteran has been afforded a number of VA examinations related to his right inguinal hernia repair and left hip disorder claims.  Of note, the VA examiner who conducted the January 2009 and February 2010 examinations diagnosed status postop right inguinal hernia repair and degenerative arthritis of the left hip and, in February 2010, opined that it is conceivable that the Veteran's fall and twisting motion aggravated his groin.  He also opined that it is at least as likely as not that the Veteran's twisting motion contributed to his left hip pain.  Thereafter, in February 2012, the same VA examiner diagnosed nerve entrapment syndrome of the ileo-inguinal nerve and left sacroiliac joint pain.  Significantly, that VA examiner appears to directly attribute the Veteran's conditions to his fall on the wet floor, though he opined that VA was not negligent or careless with respect to the wet floor.

Based on the foregoing, the Board concludes the evidence shows that the Veteran incurred additional qualifying disability as a result of his near-fall on September 19, 2007, in the form of a right inguinal hernia and a left hip disorder.  In this regard, a VA examiner has attributed the Veteran's current conditions to his near-fall, and that opinion is supported by VA treatment records which show that the Veteran did not have left hip problems or a right inguinal hernia prior to the his near-fall on September 19, 2007.  However, immediately following, he complained of left hip pain and has continuously complained of left hip symptoms since that time.  Additionally, five days following the near-fall, the Veteran reported an onset of symptoms subsequently attributed to a right inguinal hernia, and noted at the time of treatment time that he did not notice those symptoms prior to his near-fall.  Moreover, there is no evidence that the near-fall was the result of the Veteran's willful misconduct.

The evidence also shows that the Veteran's left hip disorder and right inguinal hernia were the result of medical treatment furnished in a VA facility.  The Veteran came to the VA Medical Center in North Little Rock to attend therapy to help him manage psychiatric/substance abuse problems.  In the course of attending therapy on September 19, 2007, he was injured because, following flooding caused by a burst pipe, VA failed to keep dry the floors of the affected hallway and offices where treatment was rendered to the Veteran.  See Viegas v. Shinseki, 705 F.3d 1374, 1378 (Fed.Cir.2013) ("Congress intended to encompass not simply the actual care provided by VA medical personnel, but also treatment-related incidents that occur in the physical premises controlled and maintained by the VA").  Thus, the proximate cause of the Veteran's near-fall resulting in a left hip disorder and right inguinal hernia was an instance of fault on the part of the VA.  38 U.S.C. § 1151.

The Board further finds that the Veteran's near-fall on the wet floor was not a remote consequence of the medical treatment provided by VA.  Indeed, the record shows that the Veteran's near-fall occurred while he was leaving an office where he had just received VA treatment.

To the extent that the VA examiner opined in February 2012 that the VA was not accountable for the Veteran's injuries, as the water leak causing his near-fall had developed just prior to the near-fall, the Board notes that the finding of fault on the part of the VA in this instance is not a medical question.  Moreover, the Board notes that the opinion is based on an inaccurate factual predicate, as contemporaneous VA treatment notes indicate that the burst pipe and resultant flooding occurred sometime during the morning of September 19, 2007, and the Veteran's near-fall is shown in the record to have occurred in the afternoon around 2:45 p.m.  Thus, the water leak had not just developed prior to the Veteran's near-fall.  In any event, the Board finds the VA examiner's opinion as to the fault of VA lacks probative value under these circumstances. 

Accordingly, the Board finds that the evidence of record is sufficient to establish entitlement to compensation under 38 U.S.C. § 1151 for a left hip disorder, diagnosed as degenerative arthritis, and residuals of right inguinal repair.  As such, the Veteran's appeal is granted.

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Vision Disorder

The Veteran contends that he has developed a vision disorder, manifested by blurry vision, as a result of service or, alternatively, secondary to a service-connected traumatic brain injury.  In that regard, the Board notes that secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for an increase in disability caused by a service-connected disorder.  38 C.F.R. § 3.310(a).

On entrance to service, the Veteran was assessed with normal visual acuity of 20/20, bilaterally.  He further denied a history of eye trouble or having worn corrective lenses in the past.  Subsequent service treatment records are negative for any complaints related to vision problems.  The Veteran's October 1984 separation medical examination and medical history reports reflect that the Veteran denied vision problems and his eyes were clinically assessed as normal, with a normal visual acuity of 20/20 bilaterally. 

Parenthetically, the Board notes the Veteran's contention in his initial December 2007 application for VA benefits that he did not undergo a physical examination upon separation from service.  However, the evidence reflects that the Veteran's medical history is dated in October 1984, the month of his service separation, and there is a service separation physical examination report dated in October 1984.  The October 1984 history completed by the Veteran, as noted above, reflects that the Veteran denied that he had vision problems. 

The post-service treatment evidence of record indicates that in September 2007, the Veteran was diagnosed with refractive error and in July 2008, he was prescribed glasses.  Thereafter, VA treatment notes show a complaint of right eye irritation and blurred vision, but routinely show the Veteran's pupils to be equal, round, and reactive to light, and his sclera to be without pallor or icterus.  During an October 2010 VA neurological examination, it was noted that the Veteran had visual fields that were full in the left eye, but that the Veteran had trouble counting fingers in the right eye.  His pupils were equal and reactive to light, and extraocular movements were full.  No eye-related disorder was diagnosed.

In a March 2010 written statement, the Veteran alleges that he started having vision problems during basic training but that he was told by medical staff that it would go away.

During his July 2012 Board hearing, the Veteran testified that his vision is blurred and he cannot see distance.  He reported that when he takes his glass off, his vision is blurry.  He testified that during an eye appointment the week prior to the hearing, he was told his vision had worsened and he was given a different prescription.  The Veteran stated that he started to have vision problems after striking his head on a metal doorframe, presumably at the time of his near-fall discussed above, but that no doctor was willing to state that his vision was due to that incident.

After reviewing the evidence of record, the Board finds that service connection for a vision disorder is not warranted.  As the Veteran's eyes were assessed as normal on both entrance and separation from service, and as his visual acuity was recorded as 20/20 bilaterally both on entrance to and separation from service, the evidence of record fails to suggest that the Veteran developed a vision disorder during service.   Indeed, service treatment records are entirely negative for eye-related complaints, and no eye impairment or decreased visual acuity was diagnosed during service. 

Furthermore, while the Veteran has been diagnosed with refractive errors, he is not entitled to service connection for that vision disorder.  As referenced above, service connection is not available for refractive errors.  See 38 C.F.R. §§ 3.303(c), 4.9 (characterizing refractive errors as developmental defects and not a disease or injury within the meaning of applicable legislation).  

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's reports that he experiences blurred vision that he attributes alternatively to service or to a TBI.  Indeed, the Veteran is competent to report his perception of his decreased visual acuity, as decreased visual acuity is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  However, the Board finds the Veteran's assertions regarding his vision problems to lack credibility, as they are internally inconsistent and inconsistent with other evidence of record.  For example, while the Veteran testified during his July 2012 Board hearing that his vision problems began after striking his head on a metal doorframe (presumed to have occurred on September 19, 2007) and affirmatively denied vision problems prior to that incident, he reported in a March 2010 statement that he had vision problems during service.  He also has reported that following a post-service electrocution in 1992 or 1993, he was unable to see for a period of months.  

Even further, the Veteran's report that his vision problems began when he struck his head on a metal doorframe presumably on September 19, 2007, is contradicted by VA treatment records showing that refractive errors were diagnosed on September 6, 2007, prior to his claimed head injury.  The Board also observes that while the Veteran now contends a head injury on September 19, 2007, in conjunction with his near-fall, to which he attributes his vision problems, he specifically denied striking his head upon initially seeking treatment immediately following the near-fall.  The Board finds that contemporaneous report to be more probative than the Veteran's subsequent assertions that he suffered a head injury at the time of his near-fall.

In any event, the record shows that the Veteran has been diagnosed with nonservice-connectable refractive errors.  There is no evidence of any other service-connectable eye disability.  Indeed, during his July 2012 Board hearing, the Veteran described his vision disorder as blurred distant vision when he is not wearing his glasses, consistent with his currently-diagnosed refractive errors.  He has not alleged any other vision disorder.  As such, the Board concludes that the medical evidence of record is more probative as to the nature or etiology of the Veteran's perceived visual impairment, and the medical evidence fails to provide a link between a service-connectable vision disorder and service.

To the extent that the Veteran alleges vision impairment that was caused or aggravated by his service-connected TBI, the Board observes that vision impairment, to include blurred or double vision, is specifically contemplated by the rating criteria for the Veteran's service-connected TBI, currently rated as 100 percent disabling.  In this regard, an October 2010 VA TBI examiner specifically considered visual problems in assessing the Veteran's TBI.

In sum, given that the Veteran's currently-diagnosed vision disorder is ineligible for service connection, the Board finds that a basis for granting service connection for a vision disorder has not been presented.  Accordingly, the Veteran's appeal of this issue is denied.

Psychiatric Disorder

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the Veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  Generally, the Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

However, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

In this case, the Veteran asserts that he suffers from a psychiatric disorder, to include PTSD, as a result of serving on burial duty in service and being assigned to President Reagan's detail at the time of an attempted assassination on the President's life.  He also reported combat-related stressors during April 2009 VA treatment, and during a July 2011 VA examination, he reported that he was involved in carrying out "life or death missions" both "overseas and here" during which he knew he could be killed.  

Initially, the Board finds that the Veteran's reports relating to his claimed in-service stressors to lack credibility.  In this regard, the Veteran's reports regarding his stressors have been inconsistent, vague, and are otherwise not supported by evidence of record.  For example, he reported to the July 2011 VA examiner that he participated in life or death missions overseas and at home.  However, his personnel records and DD Form 214 do not show that the Veteran had any overseas service, nor do they otherwise support that vague assertion.  Similarly, while the Veteran reported during April 2009 VA treatment, stressors relating to combat and serving in a war zone, his personnel records do not show any combat service or service in a war zone.  In fact, the Veteran did not serve during a time of war.  The Board also notes that while the Veteran reported to a VA provider that he witnessed a soldier get run over during basic training, he did not report that stressor in an August 2011 stressor statement or during his July 2011 VA examination.  

Additionally, the Veteran has reported that he was assigned to protect President Reagan at the time of a March 1981 assassination attempt.  However, his service personnel records do not document such an assignment, nor do they show that the Veteran had any sort of security clearance or any recognition for having served on such an extraordinary assignment.  The Board finds it likely that, had the Veteran been protecting the President at the time of an assassination attempt, his service records would document that assignment in some form.  

The Board also finds it significant that when the Veteran first presented for VA psychiatric treatment in August 2007, he did not report any service-related stressors.  Instead, he reported depression related to his wife leaving him and due to ongoing substance abuse problems.  As those statements were made in furtherance of treatment, the Board accords them significant probative value.  The Board also finds it noteworthy that the Veteran reported psychiatric symptoms related to the September 2007 near-fall prior to any mention of an in-service stressor.  Specifically, prior to any report of service-related stressors, the Veteran reported in a September 2008 written statement that he has nightmares related to his near-fall.  In sum, although the Veteran has reported a plausible stressor - namely serving on burial duty - due to the overall inconsistency, vagueness, and untrue reports, the Board finds that the Veteran is generally not credible and therefore, concludes that his reported stressors lack credibility.

Notwithstanding the foregoing, the Veteran's claim for service connection for PTSD fails as the most probative evidence of record does not support a diagnosis of PTSD.  

In August 2007, upon presenting for VA mental health and substance abuse treatment, the Veteran denied any psychiatric or emotional problems other than alcohol or drug abuse, and he was diagnosed only with drug abuse/dependency.  Subsequent VA treatment notes also show diagnoses of polysubstance dependence, drug-induced mood disorder, adjustment disorder not otherwise specified, and Major Depressive disorder.  Although in April 2009, the Veteran was admitted for VA residential PTSD treatment, the corresponding VA treatment records show that, even upon discharge, it was unclear whether the Veteran met the diagnostic criteria for PTSD, with a particular question as to whether the Veteran's stressors were of an extreme nature.  It was also noted that the Veteran's stressors were based on self-report and had not been corroborated by other sources.  In August 2009, it was again noted that it was unclear whether the Veteran met the criteria for a diagnosis of PTSD.  The Board acknowledges that subsequent 2010 and 2011 VA treatment records unrelated to mental health treatment reference that the Veteran was being seen by the mental health clinic for "PTSD/Insomnia."  However, the Board considers it significant that the Veteran's VA active problem list dated through July 2011, which includes other mental health diagnoses, does not include a diagnosis of PTSD.

Nevertheless, the Veteran underwent a VA examination in October 2011.  The examiner reviewed the claims file and medical history.  However, following a mental status examination, the examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner noted that the Veteran did not report persistent avoidance symptoms or persistent reexperiencing relating to his claimed traumas, and therefore did not meet the full criteria for a PTSD diagnosis.  It was also noted that the Veteran's reported stressors were vague and inconsistent over time.

The Board finds that the October 2011 VA medical opinion is probative, as it was predicated upon a thorough, accurate review of the record and is supported by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).   The Board further notes that it is clear that the VA examiner considered the Veteran's reported stressors when rendering the opinion, but found that his psychiatric symptoms were insufficient to support a diagnosis of PTSD.  Significantly, there is no contrary opinion of record.  The Board also notes that the examiner's conclusion is not wholly inconsistent with other evidence of record, including VA treatment notes showing that there was a question as to whether the Veteran met the criteria for PTSD, and is in fact, supported by the Veteran's subsequent July 2012 testimony in which he did not respond affirmatively when asked if he had been diagnosed with PTSD.

Finally, the Board notes the Veteran's own statements regarding his claimed PTSD.  To the extent that the Veteran's statements could be interpreted as claiming that he currently suffers from PTSD, the Board notes that he is not competent to do so.  The Veteran is not competent to offer his own diagnosis of a mental condition, and there is no evidence that his statements reflect a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, while the Veteran reported ongoing mental health treatment during his July 2012 Board hearing, he did not specifically report a current diagnosis of PTSD, even when asked.  Accordingly, the Board does not accept the Veteran's statements as evidence that he currently suffers from PTSD. 

With the preponderance of the evidence showing the Veteran does not have PTSD, service connection for it is not warranted.  

As to service connection for psychiatric disability more generally, the Veteran's service treatment records fail to reflect any complaints or treatment related to psychiatric symptoms, and the Veteran affirmatively denied trouble sleeping, depression or excessive worry, and nervous trouble of any sort upon separation examination in January 1984.  Furthermore, the first post-service evidence of record reflecting the Veteran's report of depression is an August 2007 VA treatment record, created approximately 23 years after the Veteran's discharge from service.  What is more, at that time, the Veteran did not report recurrent symptoms since service or otherwise attribute his psychiatric symptoms to service.  Instead, he reported recent depression related to marital problems and substance abuse.

Further, there is no evidence of a link between the Veteran's other psychiatric diagnoses and his active duty service.  Indeed, during his July 2012 Board hearing, the Veteran affirmatively denied psychiatric problems in service, and there is no indication of a link that would trigger the need for another VA examination to determine the etiology of the Veteran's other psychiatric conditions. 

In this regard, the Veteran's recent July 2012 testimony before the Board and various written statements of record from the Veteran, his wife, and acquaintances, suggest that the Veteran's psychiatric symptoms are related to his near-fall in September 2007.  However, that assertion is belied by August 2007 and September 2007 treatment notes dated prior to September 19, 2007, documenting complaints of depression and psychiatric symptoms related to substance abuse and marital discord.  Moreover, the Board observes that treatment notes dated just after the September 19, 2007, near-fall show that the Veteran was in a good mood and participating more than usual during group therapy.  Significantly, VA treatment notes dated after September 19, 2007, do not document ongoing psychiatric complaints related to the September 19, 2007, near-fall, nor did the Veteran report any during his October 2011 VA examination.  Instead, VA medical records routinely show that the Veteran's psychiatric problems are related to substance abuse and life stressors relating to his family, housing, and employment.  Furthermore, the Veteran is not competent to relate his psychiatric symptoms to any diagnosis or etiology and the Board finds that the Veteran's account of symptoms is not credible as he has routinely provided inaccurate or false information to VA.

To the extent that the Veteran alleges a psychiatric disorder secondary to a head injury resulting in his service-connected TBI, the Board notes that service treatment records are also negative for an in-service head injury.  Similarly, contemporaneous treatment notes show that the Veteran denied hitting his head at the time of the near-fall, and the Board finds that report to be more probative and persuasive than his current reports that he hit his head, as that report was made at the time of the incident and was not in conjunction with a claim for benefits.  In any event, as with the Veteran's vision symptoms, the Veteran's current 100 percent disability rating for TBI contemplates cognitive and psychiatric impairment.  Indeed, an October 2010 VA TBI examiner expressly noted the Veteran's problems with mood swings, anxiety, depression, irritability, restlessness, and getting easily upset.

Absent any evidence of an in-service occurrence of a psychiatric disorder or any evidence indicating that his post-service diagnoses are related to service or a service-connected disability, the Board must conclude that service connection for an acquired psychiatric disorder in general is not warranted. 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151  for degenerative arthritis of the left hip is granted.

Entitlement to compensation under 38 U.S.C.A. § 1151  for right inguinal hernia repair is granted.

Entitlement to service connection for a vision disorder, claimed as an eye disorder, is denied.

Entitlement to service connection for a psychiatric disorder, to include PTSD, is denied.



REMAND

A review of the record reveals that further development is necessary with respect to the Veteran's claim for service connection for erectile dysfunction and his claims of entitlement to specially adapted housing or a special housing adaptation grant, and specially adapted automobile equipment.

Initially, the Board notes that the Veteran asserts entitlement to service connection for erectile dysfunction as secondary to medications used to treat service-connected disabilities.  VA treatment records confirm that the Veteran suffers from erectile dysfunction.  However, he has not yet been afforded a VA examination regarding the etiology of his condition.  Accordingly, the Board finds that a VA examination is required to address whether the Veteran's current erectile dysfunction was caused or is aggravated by a service-connected disability, to include as a result of medications used to treat service-connected disabilities.

Next, the Veteran is seeking specially adapted housing or a special housing adaptation grant, and specially adapted automobile equipment.  He contends that primarily because of his service-connected TBI, knee, back, and left hip disabilities, locomotion is precluded without the aid of braces, crutches, canes, or a wheelchair.  Thus, he argues that he is entitled to the benefits sought on appeal. 

The Veteran has been awarded service connection for a traumatic brain injury, rated at 100 percent; posttraumatic headaches, rated at 50 percent; degenerative joint disease of the lumbar spine, rated 20 percent; radiculopathy of the left lower extremity, rated 20 percent; left knee chondromalacia, rated at 10 percent; and right knee chondromalacia, rated 10 percent.  Additionally, by this decision, entitlement to compensation for a left hip disorder and right inguinal hernia repair as if service connected has been established. 

In written statements and in testimony before the Board, the Veteran and his wife assert that, because of the Veteran's service-connected disabilities, he requires the use of braces, canes, crutches, and a wheelchair.  They further assert that due to his disabilities, he requires help getting in and out of vehicles, and going in and out of his house because there are steps without any safety rails.  The Veteran further testified that there is no incline for the Veteran's wife to push him in a wheelchair.  It appeared that the Veteran was in a wheelchair at the time of his Board videoconference hearing.  Additionally, VA treatment records document gait difficulties and reflect that the Veteran has used assistive devices, to include arm crutches, since September 2007. 

In view of the foregoing, the Board finds that the RO/AMC must schedule the Veteran for an examination in order to address the specific criteria needed to establish entitlement to specially adapted housing, a special home adaptation grant, and specially adapted automobile equipment. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit additional lay statements from himself, as well as from individuals who have first-hand knowledge of the incurrence of his erectile dysfunction.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  Then, schedule the Veteran for a VA examination to address the etiology of the Veteran's erectile dysfunction.  The entire claims folders (both the paper file and any electronic portion of the file) must be made available to the examiner prior to the examination.  Any essential tests and studies, which are not already of record, should be accomplished. 

The examiner should then opine whether it is at least as likely as not (i.e., a 50 percent probability of greater) that the Veteran's erectile dysfunction is related to the Veteran's service or is secondary to or aggravated by any his service-connected disability, to include medications taken to treat those disabilities. 

The examiner should provide a complete rationale for all opinions expressed. 

3.  The Veteran should be afforded an appropriate VA examination to determine his eligibility for specially adapted housing or a special adapted housing grant, and specially adapted automobile equipment. 

The entire claims folders (both the paper file and any electronic portion of the file) must be made available to the examiner prior to the examination.  Any essential tests and studies, which are not already of record, should be accomplished. 

The examiner should determine whether the Veteran's service-connected disabilities cause: 

a) The loss of use of both lower extremities so as to permanently preclude locomotion without the aid of braces, crutches, canes or a wheelchair. 

As used here, the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 

b) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

c) the loss or loss of use of one lower extremity together with the loss of loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

d) loss or permanent loss of use of one or both feet. 

e) ankylosis of one or both knees or one or both hips. 

The examiner should fully describe the objective findings to support any conclusions (e.g., with respect to range of motion, instability, weakness, atrophy, tone, callosities, etc.), and should provide a complete rationale for all opinions expressed. 

4.  The AOJ also should undertake any other development it determines to be warranted.

5.  Then, the AOJ should readjudicate the claims for service connection for erectile dysfunction and entitlement to specially adapted housing, a special home adaptation grant, and specially adapted automobile equipment.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


